Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Billy Keith Basye, Appellant                          Appeal from the 336th District Court of
                                                       Fannin County, Texas (Tr. Ct. No. CR 16-
 No. 06-18-00060-CR         v.                         25832). Memorandum Opinion delivered by
                                                       Justice Moseley,* Chief Justice Morriss and
 The State of Texas, Appellee                          Justice Burgess participating.     *Justice
                                                       Moseley, Retired, Sitting by Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Billy Keith Basye, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 14, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk